UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-2483


CHARLES C. IBIDA,

                Plaintiff – Appellant,

          v.

ROBERT GATES, Secretary, US. Department of Defense, Defense
Contract Audit Agency; LEON PANETTA, Secretary of Defense,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-03337-AW)


Submitted:   May 30, 2013                    Decided:   June 6, 2013


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles C. Ibida, Appellant Pro Se. Joseph Ronald Baldwin,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles C. Ibida seeks to appeal the district court’s

order dismissing his complaint.                 We dismiss the appeal for lack

of   jurisdiction    because    the    notice       of   appeal    was    not    timely

filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he

timely   filing   of   a   notice      of       appeal   in   a   civil   case     is   a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on January 26,

2012.    The court granted Ibida’s motion to reopen the appeal

period, specifying that the notice of appeal must be filed by

August 14, 2012.       The notice of appeal was filed on November 30,

2012.    Because Ibida failed to file a timely notice of appeal,

we dismiss the appeal.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court    and       argument    would   not    aid    the

decisional process.

                                                                            DISMISSED

                                            2